KELLY, Associate Judge:
The District of Columbia appeals from a comprehensive order mandating sweeping changes in the internal operation of the Children’s Center, a residential complex for the care and treatment of juveniles, comprised of two facilities, Oak Hill and Cedar Knoll, and operated by the Social Rehabilitation Administration (SRA) of the Department of Human Resources of the District of Columbia Government (DHR). The order, issued August 7, 1978, was the culmination of a “special proceeding” in the Family Division of Superior Court in which the trial judge conducted a broad inquiry into allegations of mistreatment of juveniles detained and committed at the institution. We hold that the trial court was without jurisdiction to grant the relief contained in its final order since the four juveniles originally before the court were no longer in custody at the Children’s Center on August 7, 1978, and there was no class action complaint brought on behalf of all juveniles detained and committed at Cedar Knoll and Oak Hill. Therefore, the order must be vacated.
I
During the period of September 16-23, 1977, Judge Gladys Kessler presided as new referrals judge in the Juvenile Branch of the Family Division of Superior Court. In that capacity she conducted individual proceedings concerning the status of four juveniles who had been placed at the Cedar Knoll facility, which is used for detention of juveniles prior to delinquent proceedings and for confinement following delinquency adjudications.1 Each of these four juve*1089niles alleged they were victims of serious mistreatment during their confinement at Cedar Knoll, which prompted Judge Kessler to initiate the “special proceeding” by issuing on September 26, 1977, an order, sua sponte, which stated in part:
This Court has the authority to inquire into the conditions surrounding the detention and incarceration of juveniles who come before it. This Court also has the authority to issue all necessary orders in aid of its jurisdiction over juveniles. Upon hearing allegations of misconduct of this magnitude, especially when confirmed in two instances by Department of Human Resources personnel, this Court has a plain duty to discover what is happening to the children being sent, involuntarily and by order of this Division, to Cedar Knoll. If there is validity to what, at this point, are still unsworn and unproven charges, then the horror of what is happening to children at Cedar Knoll is almost beyond belief. But only a full and fair inquiry can establish one way or the other, whether there is any substance to these charges. ... [Citations omitted.]
Judge Kessler directed a number of persons, including the four juveniles, their respective counsel, and administrators and employees of the Children’s Center, to present testimony at a series of fact-finding hearings which were held on six days over the seven-month period from September 29, 1977 to April 14, 1978. Also on September 26, 1977, out of “a concern that factual issues might be presented which would prove to be beyond the investigatory resources of the four respondents’ attorneys,” Judge Kessler ordered the Public Defender Service (PDS) to “represent all juveniles detained and committed at Cedar Knoll” for purposes of the inquiry.
At the first of the hearings held before Judge Kessler, each of the four juveniles repeated their original allegations of mistreatment. They recounted incidents of physical abuse and sexual assaults by counselors; physical attacks and beatings by other juveniles which are allowed to occur because of inadequate supervision; drug abuse by both students and counselors and distribution of narcotics to students by counselors; administration of prescription drugs by untrained personnel; and, instances where juveniles who were clearly in need of medical attention were denied access to treatment by counselors. On the whole, the picture painted by these four juveniles was disturbing enough to shock even the most apathetic among our citizenry. For Judge Kessler, who in her role as new referrals judge in the Juvenile Branch had on occasion ordered young people confined at the Children’s Center, these allegations were especially appalling, and so she continued her inquiry in earnest. The final order describes the next stages of the proceedings:
Once it became clear that the testimony taken supported the initial allegations which had been made, the focus of the proceeding before the Court changed. Discovery was undertaken by PDS, extensive Answers to Interrogatories were filed, conferences were held between the parties so that factual material and joint proposals could be presented to the Court in the most coordinated fashion, and a number of Court hearings were held to explore the joint proposals submitted by the parties as well as their areas of disagreement.
As a result of this inquiry, on May 5, 1978 this Court issued a proposed Order which addressed all subject matter previously explored amongst the parties. At that time the Court published and widely circulated the proposed Order, and requested comments on the Order.[2] After *1090careful consideration of each of the submissions received, and of further submissions from the Department of Human Resources and the Public Defender Service, the Court [then entered its] final Order in this action. [Order of Aug. 7, 1978, p. 1 & 2.]
On August 17, 1978, the District of Columbia filed a notice of appeal in this court and a motion in Superior Court to stay the August 7, 1978 order pending judicial review. The PDS filed an opposition to the motion for a stay on August 23, 1978, and a reply to the opposition was filed on August 29, 1978. On September 1, 1978, Judge Kessler denied the motion for a stay. That same day the District of Columbia filed a motion in this court for a stay pending appeal. We originally granted the stay on September 6, 1978, and subsequently ordered that it remain in effect pending oral argument on the motion which was held on September 28, 1978. The day after argument we remanded the record for entry of specific findings of fact and conclusions of law as to the jurisdiction of the trial court and the reasons for issuance of the order of August 7, 1978. We also ordered that the stay remain in effect pending further order. On October 30, 1978, we received Judge Kessler’s findings of fact and conclusions of law, dated October 27, 1978. Oral argument was heard by the panel on November 30, 1979.
II
The District of Columbia appeals on two grounds: first, that the trial court was without jurisdiction to issue the order, and secondly, that the order is not justified by the evidence adduced at the hearings. Since we hold the order did exceed the jurisdiction of the trial court, we need not determine whether the specific terms of the order are appropriate in light of the evidence. Nevertheless, for purposes of this appeal it is useful to summarize the details of Judge Kessler’s order.
In brief, the order requires the DHR to adopt and implement, within 30 days, detailed procedures and standards relating to evaluating and processing complaints of staff abuse and mistreatment of children, including reassignment of staff members pending investigation; to submit to the court a detailed description of a plan for training all cottage counselors, and other staff, in emergency first aid; to submit a detailed explanation of plans for transporting juveniles with medical emergencies; and to submit recommendations concerning nursing staff requirements at the facilities so that the court can issue a final order concerning the employment of nursing personnel. The Department is also directed to cease administering psychotropic drugs or other prescription medication, except under orders of a doctor, with consent of the child’s parents in the case of psychotropic drugs. In addition, detailed reports of the administration of such medications are to be maintained and made available to the court. The Department is to submit a plan for identifying and caring for children experiencing emotional illnesses and is not permitted to segregate children experiencing emotional or mental problems except under specific written orders of a doctor, with notice provided to the child’s parents and counsel.
The order sets specific staff/child ratios and requires DHR to submit to the court a detailed pre-service and in-service training curriculum for cottage counselors and other staff members, with at least sixty hours of pre-service training and forty hours of in-service training in each years of service thereafter. The DHR is also to upgrade the position of cottage counselor and revise the employment criteria for that position. The DHR is to select from among three alternatives offered by the court for providing adequate protection from physical and sexual abuse for children housed in dormitories at Cedar Knoll. The DHR is required to submit a detailed proposal within forty-*1091five days for remedying critical “staffing level inadequacies” and to explain the present use of overtime as a substitute for hiring additional staff. Finally, the DHR is to submit to the court within ninety days a “detailed proposal for the establishment of a comprehensive plan for each child committed to Cedar Knoll or Oak Hill,” including, inter alia, proposals for a “comprehensive screening procedure, the differentiation of cottages, the creation of an institutional progress system, and the reevaluation of each juvenile before release.”
Ill
Without a doubt the terms of Judge Kessler’s order come very close to creating a situation where administration of the Children’s Center is in the hands of the Judicial Branch. While some assumption of an executive function is not entirely unique in the context of remedial orders arising out of litigation concerning juvenile facilities, see In re Savoy, 98 Wash.D.L.Rep. 1937 (Oct. 30, 101 Wash.D.L.Rep. 317 (Feb. 20, 1973); Morales v. Turman, 383 F.Supp. 53 (E.D.Tex.1974); Nelson v. Heyne, 491 F.2d 352 (7th Cir. 1974), cert. denied, 417 U.S. 976, 94 S.Ct. 3183, 4 L.Ed.2d 1146 (1974); Inmates of Boy’s Training School v. Affleck, 346 F.Supp. 1354 (D.R.I.1972); Swanger, “Juvenile Institutional Litigation” Clearinghouse Review, Vol. 11, No. 1, p. 219 (July 1977), the constitutional doctrine of the separation of powers mandates that such relief not be too readily resorted to. Under our tripartite system of government, courts must be careful not to encroach on the prerogatives of another department of the government. United States v. Shaw, D.C.App., 226 A.2d 366 (1967); United States v. Foster, D.C.App., 226 A.2d 164 (1967). At the very least there must be no question as to the court’s jurisdiction to act in the particular case.
In the case at bar, jurisdiction is assertedly based upon the presence before the court of four juveniles who at the time they appeared were confined at the Children’s Center. We begin our analysis with a review of the precedents in this jurisdiction for a judicial inquiry into the conditions under which juveniles are confined. In Creek v. Stone, 126 U.S.App.D.C. 329, 379 F.2d 106 (1967), a juvenile challenged his confinement at the receiving home pending final disposition by filing a habeas corpus petition alleging he was not being furnished the care and treatment he required. The Court of Appeals held that the juvenile court could not refuse to consider on the ground of lack of jurisdiction the juvenile’s allegations, deciding that the statute, D.C.Code 1966 Supp., § 16-2316(3), established “not only an important policy objective, but in an appropriate case, a legal right to custody which is not inconsistent with the parens patriae premise of the law.” Id. at 334, 379 F.2d at 111. The language of the statute on which Creek v. Stone was based was not included in the 1970 Revision of Title 16; however, the standard, that the court will “secure for [the child] custody, care and discipline as nearly as possible equivalent to that which should have been provided for him by his parents,” survives in Super.Ct.Juv.R. 2. We can assume, as the trial court did, without deciding, that the standard as contained in Rule 2 is applicable in the instant case with the same force as the statutory standard in Creek v. Stone.
This “equivalent treatment” standard was the basis for the order in In re Savoy, 98 Wash.D.L.Rep. 1397 (Oct. 30, 1970), in which Judge Harold H. Greene held that because the receiving home was not a suitable place of detention the Superior Court would no longer authorize detention at that facility of any child after October 13, 1972. Savoy, which began as a motion for release brought on behalf of children confined at the receiving home, was the principal case relied on by the trial court in asserting its jurisdiction in this case. Putting to one side the fact Savoy is not binding on this court, we hold it does not provide authority for asserting there was jurisdiction to issue the order challenged in this case because none of the four juveniles were confined at *1092Cedar Knoll at the time the order was issued.3
It is clear from Creek v. Stone, and subsequent cases, that the court’s duty, “when presented with a substantial compliant” to make “an appropriate inquiry to insure that the statutory criteria ... are being met,” contemplates an inquiry regarding the confinement of a particular individual or individuals. In re Elmore, 127 U.S.App.D.C. 176, 382 F.2d 125 (1967); Fulwood v. Stone, 129 U.S.App.D.C. 314, 394 F.2d 939 (1967). The complaint of one or two, or even four juveniles, does not give the court license to undertake a broad and detailed inquiry into the operation of the entire facility. In this case, since the four juveniles alleging mistreatment were no longer confined at Cedar Knoll when the order was issued, the order cannot be premised on the court’s obligation to insure their confinement conformed to the applicable standard. That issue, as regards the four juveniles, was moot by the time of the order granting relief. Creek v. Stone, supra, 126 U.S.App.D.C. at 335, 379 F.2d at 112; see Brown v. Yeldell, 159 U.S.App.D.C. 339, 487 F.2d 1210 (1973); Clayton v. Stone, 123 U.S.App.D.C. 181, 358 F.2d 548 (1966) (appeal from dismissal of habeas corpus petition requesting release from receiving home dismissed as moot after juvenile released in custody of maternal grandmother); Elmore v. Stone, 122 U.S. App.D.C. 416, 355 F.2d 841 (1966) (serious allegations raised in petition for habeas corpus relief rendered moot after court released petitioner in his father’s custody).
We emphasize that our holding that this broad remedial order cannot be bootstrapped onto jurisdiction over the four juveniles is not the result of a mere technical requirement. It is axiomatic that our judicial system is based upon the adversary process. A fundamental part of the process is that parties in a judicial proceeding must have a concrete stake in the outcome. See Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976); Rizzo v. Goode, 423 U.S. 362, 371-73, 96 S.Ct. 598, 604-05, 46 L.Ed.2d 561 (1976); Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962). Given that none of the four juveniles whose allegations of mistreatment were the genesis of this proceeding was in custody at Cedar Knoll in August 7, 1978, none had a personal stake in the outcome at that point, and the relief contained in the order cannot be said to have been for their benefit.
IV
Since jurisdiction to render the order cannot rest upon the court’s duty to act on behalf of any of the four named juveniles, we must determine whether the trial judge ever acquired jurisdiction to act on behalf of the other group of juveniles whom she intermittently referred to as the plaintiffs: “All juveniles detained or committed at the Children’s Center.” That determination is speedily resolved under Super.Ct.Civ.R. 23 and 231. Under those rules, a class, which “all juveniles” clearly is, must share a legal controversy and be represented in court by a member of the class whose claims are typical of other persons in the class, and who himself has standing to bring the action. See generally 1 Newberg, Class Actions 69, § 1030 (1977). No such findings were made at any point in this proceeding. Furthermore, none of the prerequisites for pretrial certification of the class were complied with. See Apartment and Office Building Association of Metropolitan Washington v. Washington, D.C.App., 343 A.2d 323 (1975); Dorfmann v. Boozer, 134 U.S.App.D.C. 272, 275 n.8, 414 F.2d 1168, 1171 n.8 (1969). Absent even rudimentary trial level attempts to comply with Rule 23 (or even mention of a class action at the hearings), we cannot, on appeal, rewrite the procedural history of this case.4
*1093As the United States Court of Appeals stated in Creek v. Stone, supra at 126 U.S.App.D.C. 334, 379 F.2d at 111, “[W]e do not administer the receiving home.” It should be equally evident that the Superior Court does not administer the Children’s Center. Although the court has the authority to issue an order tailored to insure appropriate confinement for parties properly within its jurisdiction, it is apparent that the order appealed from, although clearly well-intentioned, was in excess of the court’s jurisdiction. Therefore, the order is to be vacated and the case dismissed.

So ordered.


. D.J.J., a male juvenile, born on June 11, 1969, was detained at Cedar Knoll on March 18, 1977, after being charged with robbery by force and violence in violation of D.C.Code 1973, § 22-2901. On May 3, 1977, D.J.J. was adjudicated delinquent and returned to Cedar Knoll pending disposition. On June 28, 1977, the SRA was ordered to place D.J.J. in a half-way house as soon as an opening occurred, and he was held at Cedar Knoll pending such an opening. On September 7, 1977, D.J.J. absconded from Cedar Knoll but voluntarily appeared with his attorney before Judge Kessler, on September 23, 1977, on a motion for appropriate placement. Judge Kessler sent D.J.J. to the receiving home for his own protection. And on September 30, 1977, because the SRA was unable to place D.J.J. in a half-way house, he was placed on aftercare status in the custody of his mother.
M.T.P., a male juvenile, bom November 16, 1959, has been detained at Cedar Knoll three times in the past several years, most recently when on August 11, 1977, he was charged with breaking and entering and grand larceny, in violation of D.C.Code 1973, §§ 22-1801(b), -2201. On that date the new referrals judge ordered M.T.P. placed at Cedar Knoll, at the maximum level of security pending trial. On September 19, 1977, M.T.P. appeared before Judge Kessler on a motion to change the level of his detention. He alleged that he had been attacked and beaten by other juveniles at Cedar Knoll and for his own safety he was being detained at the Children’s Center Hospital. Because he was “incoherent, weeping uncontrollably, and twitching spasmodically,” Judge Kes-sler ordered placement at St. Elizabeths Hospital for a complete mental examination. On October 21, 1977, following a hearing, M.T.P. was released to his mother’s custody pending trial on the grand larceny and breaking and entering charges. On May 25, 1978, those charges were dismissed.
K.A.V., a male juvenile, born November 12, 1962, was placed at Cedar Knoll on September 7, 1977, after a delinquency adjudication based on his unlawful entry of an elementary school in violation of D.C.Code 1973, § 22-3102. On September 14, 1977, he absconded from Cedar Knoll but was apprehended and presented before Judge Kessler on September 21, 1977. At that time he alleged he had been the victim of mistreatment while at Cedar Knoll, and he later so testified at hearings conducted by Judge Kessler. K.A.V. was returned to Cedar Knoll following his appearance before Judge Kessler, but he has since absconded from that facility and other court-ordered placements, and at the time of the final order in this proceeding he was not in custody at Cedar Knoll.
R.A. is a male juvenile, borne on June 22, 1968. On August 8, 1977, he was arrested for unlawful entry and on August 10, 1977, he was *1089detained pending trial first at the receiving home and then at Cedar Knoll. R.A. absconded from Cedar Knoll and on September 19, 1977, a custody order was issued for his return. On that date, he appeared before Judge Kessler and was ordered to the receiving home pending his next hearing. On January 10, 1978, the charges against R.A. were dismissed upon motion by the government.


. In addition to receiving comments on the proposed order from the Corporation Counsel, DHR, PDS and various citizens groups, Judge Kessler directed that the proposed order be *1090printed in the Daily Washington Law Reporter and solicited comments from any interested persons in the community, “so that the court may have the benefit of the broadest possible spectrum of views on the subject.” (Proposed Order, May 5, 1978, p. 2.)


. See note 1 supra.


. Even if the four individual juveniles had been named plaintiffs in a class action, dismissal of their cases prior to certification of the class would ordinarily make the entire class action moot. See United States Parole Commission v. Geraghty, 445 U.S. 388, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980).